         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 1 of 19



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


In re:                                      Chapter 11

SOUTHERN FOODS GROUP, LLC,                  Case No. 19-36313 (DRJ)

              Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                            Chapter 11
DEAN FOODS COMPANY,
                                            Case No. 19-36314 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                            Chapter 11
ALTA-DENA CERTIFIED DAIRY, LLC,
                                            Case No. 19-36315 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                            Chapter 11
BERKELEY FARMS, LLC,
                                            Case No. 19-3632 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 2 of 19




In re:
                                             Chapter 11
CASCADE EQUITY REALTY, LLC,
                                             Case No. 19-36323 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
COUNTRY FRESH, LLC,
                                             Case No. 19-36329 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DAIRY INFORMATION SYSTEMS
HOLDINGS, LLC,                               Case No. 19-36337 (DRJ)

              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DAIRY INFORMATION SYSTEMS, LLC,
                                             Case No. 19-36340 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN DAIRY HOLDINGS, LLC,
                                             Case No. 19-36344 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX



                                       -2-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 3 of 19




In re:
                                             Chapter 11
DEAN EAST II, LLC,
                                             Case No. 19-36346 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN EAST, LLC,
                                             Case No. 19-36347 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN FOODS NORTH CENTRAL, LLC,
                                             Case No. 19-36348 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN FOODS OF WISCONSIN, LLC,
                                             Case No. 19-36351 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN HOLDING COMPANY,
                                             Case No. 19-36354 (DRJ)
              Debtor.

Tax I.D. No. 39-031839




                                       -3-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 4 of 19




In re:
                                             Chapter 11
DEAN INTELLECTUAL PROPERTY
SERVICES II, INC.,                           Case No. 19-36355 (DRJ)

              Debtor.

Tax I.D. No. 05-053351

In re:
                                             Chapter 11
DEAN INTERNATIONAL HOLDING
COMPANY,                                     Case No. 19-36316 (DRJ)

              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN MANAGEMENT, LLC,
                                             Case No. 19-36317 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN PUERTO RICO HOLDINGS, LLC,
                                             Case No. 19-36318 (DRJ)
              Debtor.

Tax I.D. No. 75-256683


In re:
                                             Chapter 11
DEAN SERVICES, LLC,
                                             Case No. 19-36321 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX



                                       -4-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 5 of 19




In re:
                                             Chapter 11
DEAN TRANSPORTATION, INC.,
                                             Case No. 19-36324 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN WEST II, LLC,
                                             Case No. 19-36325 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DEAN WEST, LLC,
                                             Case No. 19-36326 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DFC AVIATION SERVICES, LLC,
                                             Case No. 19-36327 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DFC ENERGY PARTNERS, LLC,
                                             Case No. 19-36328 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX




                                       -5-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 6 of 19




In re:
                                             Chapter 11
DFC VENTURES, LLC,
                                             Case No. 19-36330 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DGI VENTURES, INC.,
                                             Case No. 19-36332 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
DIPS LIMITED PARTNER II,
                                             Case No. 19-36333 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
FRANKLIN HOLDINGS, INC.,
                                             Case No. 19-36335 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
FRESH DAIRY DELIVERY, LLC,
                                             Case No. 19-36336 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX




                                       -6-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 7 of 19




In re:
                                             Chapter 11
FRIENDLY’S ICE CREAM HOLDINGS
CORP.,                                       Case No. 19-36319 (DRJ)

              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
FRIENDLY’S MANUFACTURING AND
RETAIL, LLC,                                 Case No. 19-36322 (DRJ)

              Debtor.

Tax I.D. No. XX-XXXXXXX

In re:
                                             Chapter 11
GARELICK FARMS, LLC,
                                             Case No. 19-36331 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
MAYFIELD DAIRY FARMS, LLC,
                                             Case No. 19-36334 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
MIDWEST ICE CREAM COMPANY, LLC,
                                             Case No. 19-36338 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX



                                       -7-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 8 of 19




In re:
                                             Chapter 11
MODEL DAIRY, LLC,
                                             Case No. 19-36339 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
REITER DAIRY, LLC,
                                             Case No. 19-36341 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
SAMPSON VENTURES, LLC,
                                             Case No. 19-36342 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
SHENANDOAH’S PRIDE, LLC,
                                             Case No. 19-36343 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
STEVE’S ICE CREAM, LLC,
                                             Case No. 19-36345 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX




                                       -8-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 9 of 19




In re:
                                             Chapter 11
SUIZA DAIRY GROUP, LLC,
                                             Case No. 19-36349 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
TUSCAN/LEHIGH DAIRIES, INC.,
                                             Case No. 19-36350 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
UNCLE MATT’S ORGANIC, INC.,
                                             Case No. 19-36352 (DRJ)
              Debtor.

Tax I.D. No. XX-XXXXXXX


In re:
                                             Chapter 11
VERIFINE DAIRY PRODUCTS OF
SHEBOYGAN, LLC,                              Case No. 19-36353 (DRJ)

              Debtor.

Tax I.D. No. XX-XXXXXXX




         EMERGENCY MOTION OF DEBTORS FOR ENTRY OF AN ORDER
         (I) DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES
                     AND (II) GRANTING RELATED RELIEF

_____________________________________________________________________________



                                       -9-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 10 of 19



       EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
       CONDUCTED ON THIS MATTER ON NOVEMBER 13, 2019 AT 2:30 PM IN
       COURTROOM 400, 4TH FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. IF
       YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
       EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
       APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
       HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
       UNOPPOSED AND GRANT THE RELIEF REQUESTED.

       RELIEF IS REQUESTED NOT LATER THAN NOVEMBER 13, 2019.

       Southern Foods Group, LLC (“Southern Foods”), Dean Foods Company, and certain of

their affiliates (collectively, the “Debtors”), each of which is a debtor and debtor in possession

in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby file this Emergency

Motion of Debtors for Entry of an Order (i) Directing Joint Administration of Chapter 11 Cases

and (ii) Granting Related Relief (this “Motion”). This Motion is supported by the Declaration

of Gary Rahlfs in Support of Debtors’ Chapter 11 Proceedings and First Day Pleadings (the

“Rahlfs Declaration”) filed contemporaneously herewith. In further support of this Motion, the

Debtors respectfully state as follows:

                                         Relief Requested

       1.      By this Motion, and pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Bankruptcy Local Rules for the

United States Bankruptcy Court for the Southern District of Texas (the “Local Rules”), the

Debtors seek entry of an order (the “Proposed Order” and, if entered, the “Order”) directing

the joint administration of the Chapter 11 Cases for procedural purposes only. Specifically, the

Debtors request that the United States Bankruptcy Court for the Southern District of Texas (the

“Court”) maintain one file and one docket for all of the Chapter 11 Cases under the case of

Southern Foods Group, LLC and that the Chapter 11 Cases be administered under a consolidated

caption, as follows:



                                               -10-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 11 of 19



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

_________________________________________
                                          )
In re:                                    )                          Chapter 11
                                          )
SOUTHERN FOODS GROUP, LLC, et al.,        )                          Case No. 19-36313 (DRJ)
                                          )
            Debtors. 1                    )                          (Jointly Administered)
                                          )
_________________________________________ )
1
          The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty,
LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean
Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean
Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC
(7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896);
Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners,
LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin
Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest
Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC
(7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039);
Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan,
LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.

        2.       The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket in each of the Chapter 11 Cases (other than the Chapter 11

Case of Southern Foods Group, LLC) to reflect the joint administration of the Chapter 11 Cases:

        An order has been entered in this case in accordance with Rule 1015(b) of the
        Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Bankruptcy Local
        Rules for the United States Bankruptcy Court for the Southern District of Texas
        directing the joint administration of this case solely for procedural purposes with
        the chapter 11 cases of Southern Foods Group, LLC; Dean Foods Company; Alta-
        Dena Certified Dairy, LLC; Berkeley Farms, LLC; Cascade Equity Realty, LLC;
        Country Fresh, LLC; Dairy Information Systems Holdings, LLC; Dairy
        Information Systems, LLC; Dean Dairy Holdings, LLC; Dean East II, LLC; Dean
        East, LLC; Dean Foods North Central, LLC; Dean Foods of Wisconsin, LLC;
        Dean Holding Company; Dean Intellectual Property Services II, Inc.; Dean
        International Holding Company; Dean Management, LLC; Dean Puerto Rico
        Holdings, LLC; Dean Services, LLC; Dean Transportation, Inc.; Dean West II,

                                                       -11-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 12 of 19



       LLC; Dean West, LLC; DFC Aviation Services, LLC; DFC Energy Partners,
       LLC; DFC Ventures, LLC; DGI Ventures, Inc.; DIPS Limited Partner II; Franklin
       Holdings, Inc.; Fresh Dairy Delivery, LLC; Friendly’s Ice Cream Holdings Corp.;
       Friendly’s Manufacturing and Retail, LLC; Garelick Farms, LLC; Mayfield Dairy
       Farms, LLC; Midwest Ice Cream Company, LLC; Model Dairy, LLC; Reiter
       Dairy, LLC; Sampson Ventures, LLC; Shenandoah’s Pride, LLC; Steve’s Ice
       Cream, LLC; Suiza Dairy Group, LLC; Tuscan/Lehigh Dairies, Inc.; Uncle Matt’s
       Organic, Inc.; and Verifine Dairy Products of Sheboygan, LLC. All further
       pleadings and other papers shall be filed in and all further docket entries
       shall be made in Case No. 19-36313 (DRJ).

       3.      In addition, the Debtors request that the Court waive the requirement of section

342(c)(1) of title 11 of the United States Code (the “Bankruptcy Code”) and Bankruptcy Rule

2002(n) for the inclusion of the Debtors’ full tax identification numbers in the captions for the

Debtors’ filings with the Court and notices sent to creditors.

       4.      The Debtors further request authority to file any monthly operating reports and

post-effective date quarterly operating reports on a consolidated basis for the jointly-

administered Debtors; provided, however, that income and disbursements are tracked and broken

out on a Debtor-by-Debtor basis.

                               Jurisdiction, Venue, and Authority

       5.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334 and the

Order of Reference to Bankruptcy Judges, General Order 2012-6 (S.D. Tex. May 24, 2012)

(Hinojosa, C.J.).

       6.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). In

addition, the Debtors confirm their consent, pursuant to Bankruptcy Rule 7008 and Local Rule

7008-1, to the entry of a final order by the Court in connection with this Motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.




                                                -12-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 13 of 19



Venue of the Chapter 11 Cases and related proceedings is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409.

                                           Background

       7.      On the date hereof, (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors have continued in

possession of their property and have continued to operate and manage their businesses as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request

has been made for the appointment of a trustee or examiner, and no official committee has been

appointed in the Chapter 11 Cases.

       8.      Additional information about the Debtors’ businesses and affairs, capital

structure, and prepetition indebtedness, and the events leading up to the Petition Date, can be

found in the Rahlfs Declaration, which is incorporated herein by reference.

                                         Basis for Relief

       9.      Bankruptcy Rule 1015(b) provides, in relevant part, that if “two or more petitions

are pending in the same court by or against . . . a debtor and an affiliate, the court may order a

joint administration of the estates.” Each Debtor is an “affiliate,” as that term is defined under

section 101(2) of the Bankruptcy Code, of Southern Foods or one of its Debtor affiliates.

Accordingly, the Court is authorized to grant the requested relief by virtue of the fact that

Southern Foods is an affiliate of each of the other Debtors.         Local Rule 1015-1 provides

additional authority for the Court to order joint administration of the Chapter 11 Cases.

       10.     The request for joint administration of interrelated chapter 11 cases is generally

noncontroversial and routinely approved by courts in this jurisdiction under similar

circumstances. See, e.g., In re Alta Mesa Resources, Inc., Case No. 19-35133 (MI) (Bankr. S.D.



                                               -13-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 14 of 19



Tex. Sept. 12, 2019) (directing the joint administration of chapter 11 cases); In re PetroQuest

Energy, Inc., Case No. 18-36322 (MI) (Bankr. S.D. Tex. Nov. 7, 2018) (same); In re Erin

Energy Corp., Case No. 18-32106 (MI) (Bankr. S.D. Tex. May 1, 2018) (same); In re Fieldwood

Energy LLC, Case No. 18-30648 (DRJ) (Bankr. S.D. Tex. Feb. 15, 2018) (same); In re Exco

Resources, Inc., Case No. 18-30155 (MI) (Bankr. S.D. Tex. Jan. 16, 2018) (same); In re Cobalt

Int’l Energy, Inc., Case No. 17-36709 (MI) (Bankr. S.D. Tex. Dec. 14, 2017) (same).

       11.     On the date hereof, the Debtors commenced the 43 Chapter 11 Cases referenced

above by filing petitions for voluntary relief with the Court. Given the provisions of the

Bankruptcy Rules and the Local Rules and the Debtors’ affiliation, joint administration of the

Chapter 11 Cases is warranted and will provide significant administrative convenience without

harming the substantive rights of any party in interest. Joint administration will avoid the

preparation, replication, service, and filing, as applicable, of duplicative notices, applications,

and orders, thereby saving the Debtors considerable expense and resources.              The Debtors’

financial affairs and business operations are closely related. Many of the motions, hearings, and

orders in the Chapter 11 Cases will affect each Debtor and its respective estate. The rights of

creditors will not be adversely affected, as this Motion requests only administrative, and not

substantive, consolidation of the estates. Moreover, each creditor shall still file its claim against

a particular estate. In fact, all creditors will benefit by the reduced costs that will result from the

joint administration of the Chapter 11 Cases. The Court also will be relieved of the burden of

entering duplicative orders and maintaining duplicative files.          Finally, supervision of the

administrative aspects of the Chapter 11 Cases by the Office of the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) will be simplified.




                                                 -14-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 15 of 19



       12.      Furthermore, it is appropriate to waive the requirement of section 342(c)(1) of the

Bankruptcy Code and Bankruptcy Rule 2002(n) for the inclusion of the Debtors’ full tax

identification numbers in the captions for the Debtors’ filings with the Court and notices sent to

creditors. This information is available on all of the Debtors’ chapter 11 petitions. Waiver of

this requirement is purely procedural in nature and will ease the administrative burden on the

Debtors.

       13.      In view of the fact that joint administration is a procedural matter only, the

Debtors respectfully request that the Court direct that any creditor filing a proof of claim against

any of the Debtors or their respective estates clearly assert its claim against the particular Debtor

obligated on such claim, and not against the jointly-administered Debtors.

       14.      For these reasons, the Debtors submit that the relief requested herein is in the best

interests of the Debtors, their estates, creditors, and other parties in interest and, therefore, should

be granted.

                                     Emergency Consideration

       15.      Pursuant to Local Rule 9013-1(i), the Debtors respectfully request emergency

consideration of this Motion under Bankruptcy Rule 6003(b). Bankruptcy Rule 6003 provides

that, “[e]xcept to the extent that relief is necessary to avoid immediate and irreparable harm, the

court shall not, within 21 days after the filing of the petition, issue an order granting . . . (b) a

motion to use, sell, lease, or otherwise incur an obligation regarding property of the estate,

including a motion to pay all or part of a claim that arose before the filing of the petition . . . .”

Fed. R. Bankr. P. 6003. As set forth in this Motion and the Rahlfs Declaration, the Debtors

believe that an orderly transition into chapter 11 is critical to the viability of the Debtors’

businesses, operations, and estates and that any delay in granting the emergency relief requested



                                                 -15-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 16 of 19



herein could cause immediate and irreparable harm.            Accordingly, the emergency relief

requested herein is consistent with Bankruptcy Rule 6003.

                                              Notice

       16.     Notice of the Hearing and the relief requested in the Motion has been provided by

telecopy, email, overnight courier and/or hand delivery, to (i) the United States Trustee for the

Southern District of Texas, (ii) those creditors holding the 30 largest unsecured claims against

the Debtors’ estates (on a consolidated basis), (iii) White & Case LLP, as counsel to

Coöperatieve Rabobank U.A., New York Branch, the administrative agent under the Debtors’

prepetition receivables purchase agreement, the administrative agent under the Debtors’

prepetition secured revolving credit facility, and the administrative agent under the Debtors’

proposed post-petition financing facility, (iv) indenture trustee under the Debtors’ prepetition

unsecured bond indenture, (v) Mayer Brown LLP, as counsel to PNC Bank, National

Association, the co-agent under Debtors’ prepetition receivables purchase agreement, (vi) Paul,

Weiss, Rifkind, Wharton & Garrison LLP, as counsel to an ad hoc group of prepetition

unsecured noteholders, (vii) the Securities and Exchange Commission, (viii) the Internal

Revenue Service, (ix) the United States Attorney’s Office for the Southern District of Texas,

(x) the state attorneys general for states in which the Debtors conduct business, (xi) all other

parties asserting a security interest in the assets of the Debtors to the extent reasonably known to

the Debtors, and (xii) any party that has requested notice pursuant to Bankruptcy Rule 2002 (the

“Notice Parties”). A copy of this Motion and any order approving it will also be made available

on the Debtors’ case information website located at https://dm.epiq11.com/SouthernFoods.

Under the circumstances, such notice of the hearing and the relief requested in the Motion

constitutes due, sufficient and appropriate notice and complies with Section 102(1) of the



                                               -16-
        Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 17 of 19



Bankruptcy Code, Bankruptcy Rules 2002, 4001(b) and (c) and 9014, the Local Rules and the

Complex Case Rules.

                                        No Prior Request

       17.     The Debtors have not previously sought the relief requested herein from the Court

or any other court.

       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto, granting the relief requested herein and such other and

further relief as the Court deems just and proper.




                                               -17-
         Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 18 of 19



Dated:    November 12, 2019
          Houston, Texas
                                       Respectfully submitted,
                                       NORTON ROSE FULBRIGHT US LLP

                                       /s/ William R. Greendyke
                                        William R. Greendyke (SBT 08390450)
                                        Jason L. Boland (SBT 24040542)
                                        Robert B. Bruner (SBT 24062637)
                                        Julie Goodrich Harrison (SBT 24092434)
                                        1301 McKinney Street, Suite 5100
                                        Houston, Texas 77010-3095
                                        Tel.: (713) 651-5151
                                        Fax: (713) 651-5246
                                        william.greendyke@nortonrosefulbright.com
                                        jason.boland@nortonrosefulbright.com
                                        bob.bruner@nortonrosefulbright.com
                                        julie.harrison@nortonrosefulbright.com

                                       -and-

                                       DAVIS POLK & WARDWELL LLP

                                       Brian M. Resnick (pro hac vice pending)
                                       Steven Z. Szanzer (pro hac vice pending)
                                       Nate Sokol (pro hac vice pending)
                                       450 Lexington Avenue
                                       New York, New York 10017
                                       Tel.: (212) 450-4000
                                       Fax: (212) 701-5800
                                       brian.resnick@davispolk.com
                                       steven.szanzer@davispolk.com
                                       nathanial.sokol@davispolk.com

                                       Proposed Counsel to the Debtors and Debtors in
                                       Possession




                                       -18-
       Case 19-36313 Document 2 Filed in TXSB on 11/12/19 Page 19 of 19




                                   Certificate of Accuracy

       I certify that the facts and circumstances described in the above pleading giving rise to
the emergency request for relief are true and correct to the best of my knowledge, information,
and belief.
                                                      /s/ William R. Greendyke
                                                      William R. Greendyke
